Title: To John Adams from W.H. Sumner, 28 May 1822
From: Sumner, W.H.
To: Adams, John


				
					Sir
					Boston May 28th 1822
				
				The Military Company of Massachusetts which was instituted in 1638, as a School of Officers, and which is now called the Ancient & Honorable Artillery Company, will celebrate their anniversary on the first Monday of June next by a Military Parade on the Common, attending Public Worship at the Meeting House in Chauncey Place, at 12, and by a dinner at Faneuil Hall at 2 OClock.The history of the Company, which I have the pleasure to send to you, at the request of the author, Mr Whitman, (together with his Note to me making this request,) induces the belief, that this, is by far the oldest military association in this Country, and, with a very few exceptions, is elder than any civil or religious institution in the State. The publication of this book, has been highly serviceable to the Company, by extending a knowledge of its Antiquity, privileges and principles through the Community—Partaking of the Spirit of their Ancestors, a great many of the Militia Officers, of different grades, some of whom live thirty miles from town, have become associates, within a year or two, with the elder members who then belonged to it.That you may be acquainted with the present State of the Company, I have the pleasure to inform you, that of 217 members enrolled, there is1 Commander in Chief4 Major Generals9 Brigadier Generals12 Colonels14 Lieutenant Colonels23 Majors59 Captains46 Lieutenants20 Ensigns29 Privates.217 members belonging to thirty different towns, of these there are 72 who are not liable to perform military duty and 116 officers who perform duty in other Corps.The Company have directed me to request, that you will honor them with your attendance, at all, or such of the ceremonies, of their Anniversary, as your health and strength will permit.To have had the Command of such a Corps, I shall always consider as one of the most distinguished events of my life; To have the pleasure of the Company of our Political Patriarch, on its anniversary, as one of the most gratifying.With the most sincere desire, that all your wishes may be accomplished, I have / the honor to be, Sir, / Your most respectful / very Obedt Servt 
				
					W. H. Summer.
				
				
			